DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03-29-2021 is being considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).

Drawings
Drawings received 03-29-2021 are being considered by the examiner.

Examiner Note Regarding Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Related or potential conflicting patent(s)/application(s):
17/215,694
17/215,480
17/214,054

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a service management device configured to manage” in claims 1, 3, 5-6, and 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof, specifically, server, CPU, processor, or the like.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11-12 are rejected as failing to point out or define the claimed invention. The indefinite language or relationship is: “higher average speed”. The language as stated does not distinctly define what is meant by “higher average speed” or its essential quality, and does not clearly state the limitation of the claimed invention. Hereinafter “higher average speed” will be interpreted as “instructions to speed up to maintain a timetable/schedule”.

Claims 2-10 are rejected based upon their dependency to a rejected claim.

The term “average speed” in at least claim 2 is a relative term which renders the claim indefinite. The term “average speed” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Intended Use
At least claims 1 and 11-12 contain statements of intended use such as: “such that a higher average speed of the vehicle between the stops and a longer dwell time of the vehicle at the stop are set for a longer boarding and alighting time estimate”.

A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



CLAIM 12 IS REJECTED under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

101 Analysis – Step 1
Claim 12 is directed to a method of controlling a vehicle (i.e., a process). Therefore, claim 12 is within at least one of the four statutory categories.

101 Analysis – Step 2A, Prong I
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.

Independent claim 12 includes limitations that recite an abstract idea (emphasized below in bold text) and will be used as a representative claim for the remainder of the 101 rejection.

Claim 12 Recites:
A service management method comprising: 
receiving, at least from a plurality of vehicles configured to autonomously travel along a preset traveling route or a plurality of stops along the traveling route, passenger information about passengers of the plurality of vehicles;
calculating a boarding and alighting time estimate of each of the plurality of vehicles at each of the plurality of stops based on at least the passenger information;
generating a timetable of each of the plurality of vehicles such that a higher average speed of the vehicle between the stops and a longer dwell time of the vehicle at the stop are set for a longer boarding and alighting time estimate; and
sending the timetable to the plurality of vehicles.

The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers a performance of a limitation of the human mind. For example, a “calculation (evaluation/determination/observation)” step as well as the “generating (a determination)” step in the context of this claim encompasses a person (driver/facilitator/etc.) observing data collected and forming a simple judgement. For example, observing a high volume of passengers embarking/disembarking at a specified location or overall along a specified route, and determining that the high volume of riders embarking/disembarking will negatively impact a current schedule, further determining a solution that includes a higher rate of travel to mitigate the effect of lengthy dwell times. Accordingly, the claim recites at least one abstract idea.

101 Analysis – Step 2A, Prong II
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):

A service management method comprising: 
receiving, at least from a plurality of vehicles configured to autonomously travel along a preset traveling route or a plurality of stops along the traveling route, passenger information about passengers of the plurality of vehicles;
calculating a boarding and alighting time estimate of each of the plurality of vehicles at each of the plurality of stops based on at least the passenger information;
generating a timetable of each of the plurality of vehicles such that a higher average speed of the vehicle between the stops and a longer dwell time of the vehicle at the stop are set for a longer boarding and alighting time estimate; and
sending the timetable to the plurality of vehicles.

For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.

Regarding the additional limitations of “receiving…” and “sending…”, the examiner submits that these limitations are insignificant extra-solution (pre/post) activities that merely use a generic computer, sensor, and communication device or equivalent to perform the process. In particular, the receiving from a sensor/camera or from an external source are recited at a high level of generality (i.e. as a general means of gathering vehicle or loading platform data for use in the evaluating step), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The sharing of results step is also recited at a high level of generality (i.e. as a general means of sharing the evaluation result from the evaluating step), and amounts to mere post-solution data-sharing, which is a form of insignificant extra-solution activity. Lastly, the “timetable generator (generic processor)” merely describes how to generally “apply” the otherwise mental judgements in a generic or general purpose vehicle environment. The service management method is recited at a high level of generality and merely automates the evaluating step that is within the limitations of the human mind. Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application.
Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

101 Analysis – Step 2B
Regarding Step 2B of the 2019 PEG, representative independent claim 12 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a vehicle controller to perform the evaluating/determining amounts to nothing more than applying the exception using a generic computer components. Generally applying an exception using a generic computer components cannot provide an inventive concept. And as discussed above, the additional limitations of data acquisition and transmission, the examiner submits that these limitations are insignificant extra-solution activities (pre/post solution). Further, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is wellunderstood, routine, conventional activity in the field. The additional limitations of acquiring and sharing are well-understood, routine, and conventional activities because the background is devoid of a statement that the sensors are something other than conventional sensors mounted on the vehicle (incorporating next generation sensors are also considered routine), and the specification does not provide any indication that the vehicle controller is anything other than a conventional computer/processor within a vehicle. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner. The additional limitation of sharing is a well-understood, routine, and conventional activity because the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying/transmission of data is a well understood, routine, and conventional function. Hence, the claim is not patent eligible.
Claims 1 and 11 are parallel is scope and spirit, therefore, claim(s) 1 and 11-12 are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over (non-patent literature (NPL)) Transportation Research Part C 102 (2019) 370- 395 (hereinafter: NPL- Transportation Research) in view of Schmier (US 6006159 A).

REGADING CLAIM 1, as best understood, NPL- Transportation Research discloses, a traveling route along which a plurality of stops are set; a chain of a plurality of vehicles configured to autonomously travel along the traveling route (NPL- Transportation Research: [§2.1, FIG. 2]); and a service management device configured to manage traveling of the plurality of vehicles (NPL- Transportation Research: [INTRO] ASBS is playing a vital role in intelligent PT systems, given that it usually involves a fixed route and a single depot that manages a fleet of AVs.), a timetable generator configured to generate a timetable for each of the plurality of vehicles (NPL- Transportation Research: [ABS] ...autonomous shuttle bus service (ASBS) from the perspective of both the user and the operator. This work develops a new methodology to determine the optimized PT timetable integrated with vehicle scheduling, including the possibility of using the skip-stop tactic based on real-time passenger demand; [INTRO PG. 371] ...precise real-time PT demand data can be gathered, which makes it possible to optimize ASBS timetabling along with vehicle scheduling. The latter is the theme of this work.); and a communication device configured to send the timetable to the plurality of vehicles (NPL- Transportation Research: [§1.1 Pg. 371] ...timetable synchronization; ...maximize the synchronization of the timetable; [§1.3 Pg. 375] The new OF model developed in this work uses exact timetabling and vehicle-scheduling information to simultaneously optimize the stops served, departure times, and vehicle schedules. This considers and finds a balance between the objectives and interests of both the user and operator. The contribution of the work is threefold: (i) The fleet size during one operating horizon is affected by both the round-trip service time and headway of an ASBS circle route....) and receive passenger information about passengers of the transportation system at least from the plurality of vehicles or the plurality of stops (NPL- Transportation Research: [INTRO Pg. 371] ...real-time passenger information data acquisition using vehicle communication systems…), and wherein the timetable generator is configured to generate the timetable by calculating a boarding and alighting time estimate of each of the plurality of vehicles at each of the plurality of stops based on at least the passenger information (NPL- Transportation Research: see at least §2.3 for boarding and alighting calculations…).
Transportation Research does not explicitly recite the terminology "communication device configured to send the timetable to the plurality of vehicles". However, Transportation Research does disclose synchronizing time tables in a fleet, which implicitly discloses a sharing/sending.
NPL- Transportation Research does not explicitly disclose, such that a higher average speed of the vehicle between the stops and a longer dwell time of the vehicle at the stop are set for a longer boarding and alighting time estimate.
However, in the same field of endeavor, Schmier discloses, “...receiving timely operating instructions or orders from transit system supervision would be very useful in preventing the bunching of vehicles and other inefficient use of transit vehicle capacity. Examples of such instructions include: wait; you are ahead of schedule xx minutes, reduce speed as conditions permit; speed up; you are behind schedule xx minutes, speed up as conditions and speed limit permit; skip stops; transfer passengers to other vehicles; turn back; special stops; alternate routes; etc (Col. 2, Ln. 58-63); ...instructions to speed up to a certain speed or slow to a certain speed (Col. 7, Ln. 59-60)”, for the benefit of schedule optimization including arrival times of vehicles at stops.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a method disclosed by NPL- Transportation Research to include instructions to increase/decrease speed taught by Schmier. One of ordinary skill in the art would have been motivated to make this modification in order to maintain schedule integrity.

REGARDING CLAIM 2, as best understood, NPL- Transportation Research in view of Schmier remains as applied above to claim 1, and further, Schmier also discloses, the timetable generator generates the timetable such that when the boarding and alighting time estimate is equal to or less than a preset tolerable boarding and alighting time, the dwell time and the average speed are set to preset values regardless of the boarding and alighting time estimate (Schmier: ...receiving timely operating instructions or orders from transit system supervision would be very useful in preventing the bunching of vehicles and other inefficient use of transit vehicle capacity. Examples of such instructions include: wait; you are ahead of schedule xx minutes, reduce speed as conditions permit; speed up; you are behind schedule xx minutes, speed up as conditions and speed limit permit; skip stops; transfer passengers to other vehicles; turn back; special stops; alternate routes; etc (Col. 2, Ln. 58-63); ...instructions to speed up to a certain speed or slow to a certain speed (Col. 7, Ln. 59-60)...).

REGARDING CLAIM 11, as best understood, limitations and motivations addressed, parallel in scope and spirit to claim 1 above (supra).

REGARDING CLAIM 12, as best understood, limitations and motivations addressed, parallel in scope and spirit to claim 1 above (supra).

Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Transportation Research Part C 102 (2019) 370- 395 in view of Schmier (US 6006159 A) as applied to claim 1 above, and further in view of Daieo (JP 2019197268 A).

REGARDING CLAIM 3, as best understood, NPL- Transportation Research in view of Schmier remains as applied above to claim 1, and further, Transportation Research in view of Schmier discloses obtaining a number of passengers. Transportation Research in view of Schmier does not explicitly disclose, each of the plurality of vehicles comprises an in-vehicle sensor configured to obtain on-board passenger information comprising at least the number of passengers on board the vehicle and an attribute about the on-board passengers, and to send the on-board passenger information to the service management device, and the passenger information comprises the on-board passenger information.
However, in the same field of endeavor, Daieo discloses, “[0067] Moreover, the boarding / alighting stop time estimation part 203 may consider attributes, such as a sex of a passenger who gets off, and an age group. At this time, the boarding / alighting stop time prediction unit 203 determines the attributes of the passengers to get off by performing an image recognition process to which a known technique related to machine learning such as deep learning is applied to the captured image of the vehicle interior camera 65. You can do it. Moreover, the boarding / alighting stop time prediction unit 203 may estimate the attributes of passengers getting off from the attribute information written in the IC card and IC chip read in advance by the IC card reader / writer 55. For example, the boarding / alighting stop time prediction unit 203 increases the ratio of “getting off time per person” in Equation (1) as the ratio increases according to the ratio of elderly people (for example, 65 years old or older) to passengers to get off. As described above, the above average value may be corrected and applied to the equation (1). Moreover, the same response | compatibility is possible also about the ratio of the child (for example, 12 years old or less) to the passengers who should get off; [0077] Moreover, the boarding / alighting stop time estimation part 203 may consider attributes, such as a sex of a passenger who gets on, and an age group, similarly to the case of the boarding time mentioned above. At this time, the boarding / alighting stop time prediction unit 203 may determine the attribute of the passenger on board by performing the above-described image recognition processing on the captured image of the front camera 60; [0073] Moreover, the boarding / alighting stop time prediction unit 203 recognizes people near the stop and counts the number of recognized people by performing image recognition processing similar to the above on the captured image of the front camera 60. Thus, the predicted number of passengers may be derived”, for the benefit of predicting  boarding / alighting stop time when the operation statistical information does not exist regarding a stop, and notifying a driver of information relating to the timing at which the vehicle departs to maintain a schedule.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a method disclosed by a modified NPL- Transportation Research to include obtaining passenger attributes via an on-vehicle device taught by Daieo. One of ordinary skill in the art would have been motivated to make this modification in order to predict  boarding / alighting stop time when the operation statistical information does not exist regarding a stop, and notifying a driver of information relating to the timing at which the vehicle departs to maintain a schedule.

REGARDING CLAIM 4, as best understood, NPL- Transportation Research in view of Schmier  and Daieo remains as applied above to claim 3, and further, Daieo also discloses, the timetable generator calculates an overall alighting time of each of the plurality of vehicles based on the on-board passenger information (Daieo: [ABS] ...A bus boarding/alighting/stopping time prediction device comprises: a number-of-alighting passengers prediction unit that predicts the number of passengers getting off a bus at a bus stop on the basis of the number of present passengers of the bus and information about the number of past alighting passengers at the bus stop; an alighting time prediction unit that predicts time required for all the expected passengers to get off the bus at the bus stop on the basis of the prediction result of the number-of-alighting passengers prediction unit; [0093] In the above-described embodiment and modification, the function of predicting the getting on / off time (that is, the function of the getting on / off time predicting unit 203) is mounted on each bus...) and calculates an alighting time estimate of the vehicle at each of the plurality of stops (Daieo: [0013] The bus getting-on / off time prediction system 1 includes a plurality of bus vehicles 5 and a center server 100 that is communicably connected to each bus vehicle 5 through a predetermined communication network NW. The bus boarding / alighting stop time prediction system 1 predicts the time (hereinafter referred to as “boarding / stopping time”) when the bus vehicle 5 stops at a bus stop for passengers to get on and off.) by dividing the calculated overall alighting time of the vehicle by preset ratios for each of the plurality of stops (Daieo: [0062] (Predicted getting off time) = (Predicted getting off passenger number) × (Getting off time per person) (1); [0089] (Remaining number of passengers getting off) = (Predicted number of passengers getting off)-(Number of passengers already getting off) (4); [0089] ...(Rate of remaining passengers getting off) = (Number of remaining passengers getting off) / (Predicted number of passengers getting off) (5); [0089] ...Rate of passengers who got off) = (Number of passengers who got off) / (Predicted number of passengers getting off) (6); [0089] ...(Corrected getting off time per person) = (Rate of remaining passengers getting off) x (Past (Getting off time per person) + (Percentage of passengers already getting off) x (Currently getting off time per person) (7); [0091] (Predicted remaining getting-off time) = (Remaining number of getting-off passengers) × (Corrected getting-off time per person) (8).)
NPL- Transportation Research in view of Schmier and Daieo disclose equations, algorithms and machine learning as math contributing to their transportation solutions. NPL- Transportation Research in view of Schmier and Daieo do not explicitly disclose [MATH] claimed in claim 4. However, because applying any mathematical formulae, including that of the claimed invention, would have been an obvious design choice for one of ordinary skill in the art because it facilitates known mathematical means for deriving displacement and orientation, as shown NPL- Transportation Research in view of Schmier and Daieo. Since the invention failed to provide novel or unexpected results from the usage of said claimed formula, use of any mathematical means, including that of the claimed invention, would be an obvious matter of design choice within the skill of the art.

	REGARDING CLAIM 5, as best understood, NPL- Transportation Research in view of Schmier remains as applied above to claim 1, and further, NPL- Transportation Research in view of Schmier does not explicitly disclose, each of the plurality of stops comprises an at-stop sensor configured to obtain waiting passenger information comprising at least the number of waiting passengers and an attribute about the waiting passengers, and to send the waiting passenger information to the service management device, and the passenger information comprises the waiting passenger information.
	However, in the same field of endeavor, Daieo discloses, “[0073] Moreover, the boarding / alighting stop time prediction unit 203 recognizes people near the stop and counts the number of recognized people by performing image recognition processing similar to the above on the captured image of the front camera 60. Thus, the predicted number of passengers may be derived; [0044] ...with respect to the captured image of the front camera 60. Artificial Intelligence), in particular, may be specified by executing an image recognition process using a known technique related to machine learning such as deep learning, etc... [0045] In addition, when the operation statistics information distribution unit 1204 generates the operation statistics information for each stop, it may not be able to generate significant operation statistics information depending on the number of accumulated data. Therefore, the operation statistics information distribution unit 1204 distributes to each bus vehicle 5 a stop list that defines stops (similar stops) estimated to be similar in the number of passengers getting on and off and age groups for each stop. Thereby, ECU20 (specifically boarding / alighting stop time prediction part 203) of the bus vehicle 5 uses the operation statistical information regarding the similar stop even when the operation statistical information does not exist regarding a certain stop, As will be described later, the boarding / alighting time can be predicted” (motivation addressed (supra)).

REGARDING CLAIM 6, as best understood, NPL- Transportation Research in view of Schmier and Daieo remains as applied above to claim 5, and further, Daieo also discloses, each of the plurality of stops periodically sends the waiting passenger information to the service management device, and the timetable generator calculates increase per unit time of boarding time of the waiting passengers at the stop based on the waiting passenger information, and further calculates a boarding time estimate for each of the plurality of vehicles at the stop based on the calculated increase per unit time (Daieo: [0045] In addition, when the operation statistics information distribution unit 1204 generates the operation statistics information for each stop, it may not be able to generate significant operation statistics information depending on the number of accumulated data. Therefore, the operation statistics information distribution unit 1204 distributes to each bus vehicle 5 a stop list that defines stops (similar stops) estimated to be similar in the number of passengers getting on and off and age groups for each stop. Thereby, ECU20 (specifically boarding / alighting stop time prediction part 203) of the bus vehicle 5 uses the operation statistical information regarding the similar stop even when the operation statistical information does not exist regarding a certain stop, As will be described later, the boarding / alighting time can be predicted).

REGARDING CLAIM 7, as best understood, NPL- Transportation Research in view of Schmier and Daieo remains as applied above to claim 3, and further, Daieo discloses, the attribute comprises at least one of age group or presence or absence of a passenger using a wheelchair, a white cane, an orthosis, or a stroller (Daieo: [0045] ...number of passengers getting on and off and age groups for each stop…).

Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and overcoming the §101 abstract idea without significantly more rejection and §112(b) rejections of record.
Claims 8-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 1 and 11-12 would be allowable if rewritten/amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, the rejection under 35 USC §101 abstract idea without significantly more, and included the limitations of dependent claims 8-10 set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
MALEWICZ (US 20190195639 A1)
KIM (US 20200012295 A1)
KOGA (US 20180039918 A1)
BERDINIS (US 20180211218 A1)
BAST (US 8417409 B2)
SHIMIZU (US 11250708 B2)
TRANSPORTATION RESEARCH PART B 104 (2017) 175-197

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARRON SANTOS whose telephone number is (571)272-5288. The examiner can normally be reached Monday - Friday: 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANGELA ORTIZ can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S./Examiner, Art Unit 3663                                                                                                                                                                                                        /MACEEH ANWARI/Primary Examiner, Art Unit 3663